Smith, C. J.,
delivered the opinion of the court.
This is an appeal from a decree creating a drainage district under the provisions of chapter 195, of the Laws of 1912. The petition prayed for the creation of a district embracing land in both Washington and Issaquena counties. When it came on to be heard the court eliminated from the district all of the land situated in Issa-quena county, except the lands under and the banks of Lake Lafayette and part of Steele’s bayou, so that the district when created contained no land in Issaquena county, except the banks of and land under this lake and bayou. Under section 1 of the statute here in question, power is conferred upon a chancery court to create *589a drainage district only when the land embraced therein lies in more than one county, so that unless this district contains land in Issaquena county, the decree creating it is void. There is no contention that Lake Lafayette and Steele’s bayou will be drained by the creation of this district, or that the land under them will share in either the benefits or burdens thereof. It is therefore not the character of land to be taken into consideration in the formation of a drainage district. The fact that this lake and bayou can be utilized as outlets for the drainage system of the district is immaterial for the reason that the method by which such outlets are to be acquired is provided for in section 21 of the statute.

Reversed and remanded.